In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
Nos. 17-3084, 17-3127, 17-3396 & 17-3559
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  v.

ANDREW SHELTON, FREDERICK LEWIS, PATRICK EDWARDS &
TERRY WALKER
                                 Defendants-Appellants.
                      ____________________

         Appeals from the United States District Court for the
             Northern District of Illinois, Eastern Division
   Nos. 15-cr-00350-1, 15-cr-00350-9, 15-cr-00350-7 & 15-cr-00350-6 —
                        John J. Tharp, Jr., Judge.
                      ____________________

  ARGUED SEPTEMBER 21, 2018 — DECIDED OCTOBER 3, 2018
                ____________________

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir-
cuit Judges.
    FLAUM, Circuit Judge. Defendants Andrew Shelton, Freder-
ick Lewis, Patrick Edwards, and Terry Walker raise several
sentencing challenges. First, all defendants argue the district
court improperly imposed multiple oﬀense-level enhance-
ments under U.S.S.G. § 2K2.1 in violation of double counting
2                     Nos. 17-3084, 17-3127, 17-3396, 17-3559

principles. Second, Shelton challenges the court’s application
of three criminal history points for a prior burglary convic-
tion. Third, Lewis argues the court erred by imposing a three-
year term of supervised release without separately address-
ing the § 3553(a) factors. We aﬃrm.
                       I. Background
    A. Factual Overview
   In the early morning on April 12, 2015, eight men—An-
drew Shelton, Alexander Peebles, Elgin Lipscomb, Terry
Walker, Patrick Edwards, Frederick Lewis, Dandre Moody,
and Marcel Turner—stole about 104 Ruger ﬁrearms from a
cargo train parked in a Chicago rail yard. The ﬁrearms were
new and packaged in their original boxes. The eight burglars
then divided the stolen ﬁrearms among themselves and sold
them on the black market. Most of the guns have not been re-
covered, but at least seventeen of the stolen guns have been
recovered from crime scenes.
    B. Indictment and Guilty Pleas
    The operative indictment is the third superseding indict-
ment, which the grand jury returned on October 15, 2015. Rel-
evant to this appeal, the indictment charged defendants with:
possession of a ﬁrearm after being convicted of a felony, in
violation of 18 U.S.C. § 922(g) (Count One); possession of a
stolen ﬁrearm, in violation of 18 U.S.C. § 922(j) (Count Two);
and cargo theft, in violation of 18 U.S.C. § 659 (Count Three).
Shelton pleaded guilty to Counts One and Two; Lewis
pleaded guilty to Counts One and Three; Edwards pleaded
guilty to Counts One and Two; and Walker pleaded guilty to
Counts One and Three.
Nos. 17-3084, 17-3127, 17-3396, 17-3559                           3

   C. Sentencing
      1. Andrew Shelton
    The district court sentenced Andrew Shelton on October
3, 2017. Relevant here, the pre-sentence report (“PSR”) sug-
gested: a two-level Guidelines enhancement for stolen ﬁre-
arms pursuant to § 2K2.1(b)(4)(A) (the “stolen ﬁrearm en-
hancement”); a four-level enhancement for “engag[ing] in the
traﬃcking of ﬁrearms” pursuant to § 2K2.1(b)(5) (the “traf-
ﬁcking enhancement”); and a four-level enhancement for
“us[ing] or possess[ing] any ﬁrearm or ammunition in con-
nection with another felony oﬀense” pursuant to
§ 2K2.1(b)(6)(B) (the “other felony oﬀense enhancement”).
Shelton objected to the application of the other felony oﬀense
enhancement, and the district court overruled the objection. It
reasoned:
   Here, Mr. Shelton clearly possessed the ﬁrearms that he
   was taking from the train in connection with another of-
   fense, namely, that train robbery. Application note
   14(B) to the guideline, 2K2.1, is directly on point. It says
   that subsection (b)(6)(B), which is the subsection we’re
   talking about, applies in a case of a defendant who dur-
   ing the course of a burglary ﬁnds and takes a ﬁrearm
   even if the defendant did not engage in any other con-
   duct with that ﬁrearm during the course of the bur-
   glary.
    Additionally, Shelton objected to the PSR’s recommenda-
tion of eleven criminal history points. Pursuant to U.S.S.G.
§ 4A1.2(a) and § 4A1.2(k), the PSR suggested adding three
criminal history points for each of three 1999 burglary convic-
4                     Nos. 17-3084, 17-3127, 17-3396, 17-3559

tions. According to the PSR, Shelton was ﬁrst arrested for bur-
glary on January 24, 1999; on July 28, 1999, he pleaded guilty
and he was sentenced to three years of probation. On Febru-
ary 8, 1999, Shelton again was arrested for burglary; on March
8, 1999, he pleaded guilty and was sentenced to twenty-nine
days’ imprisonment followed by three years of probation.
And on August 26, 1999, Shelton was arrested for burglary a
third time; he pleaded guilty on May 23, 2000. By committing
this third burglary, Shelton violated the terms of his proba-
tion. The court revoked his probation and, for each of the
three burglary convictions, sentenced Shelton to “4 years of
custody in the IDOC, concurrent with [the other two case
numbers].” He was released from custody on February 21,
2001, which is within ﬁfteen years of the commencement of
this case, April 12, 2015.
   At sentencing, Shelton argued criminal history points
were only appropriate for the May 2000 conviction. The court
disagreed. Because there was no evidentiary presentation to
the contrary, the court assumed the PSR’s description of Shel-
ton’s prior convictions was accurate. It concluded that “what
the state court did formally was to impose that four-year sen-
tence of revocation on each of those three cases, two of them
being probation violations and one of them being an original
sentence.” Because the revocation term of imprisonment plus
the original term of imprisonment was greater than thirteen
months, and Shelton’s date of release from incarceration was
within fifteen years of commencement of the present offense,
Nos. 17-3084, 17-3127, 17-3396, 17-3559                              5

the court imposed three criminal history points for Shelton’s
March 1999 conviction. See U.S.S.G § 4A1.2(e), (k). 1
    In total, Shelton’s adjusted oﬀense level was 29 and crimi-
nal history category was IV. The Guidelines suggested a term
of imprisonment of 121–151 months. After the court examined
the § 3553(a) factors, it commented that the disputed Guide-
lines factors and Shelton’s criminal history score were not ma-
terial to its sentencing decision. The court then imposed a be-
low-Guidelines imprisonment term of 120 months and three
years of supervised release.
       2. Frederick Lewis
    The district court sentenced Frederick Lewis on October 5,
2017. Amongst the enhancements to his base oﬀense level, the
PSR suggested the two-level stolen ﬁrearm enhancement; the
four-level traﬃcking enhancement; and the four-level other
felony oﬀense enhancement. Lewis raised several objections;
relevant here, Lewis argued the other felony oﬀense enhance-
ment was improper because it resulted in “double counting,”
as he also received the traﬃcking and stolen ﬁrearm enhance-
ments. The district court overruled Lewis’s objection. It ex-
plained:
   There’s no double counting involved because there has
   been an enhancement because the ﬁrearms were sto-
   len. The enhancement for possession of the ﬁrearm in
   connection with another oﬀense goes beyond the fact
   that the ﬁrearm was stolen. It’s possession of the ﬁre-
   arm in connection with the commission by Mr. Lewis

   1  The government conceded that the PSR’s suggestion of also impos-
ing three criminal history points based on the July 1999 conviction was
improper. See U.S.S.G. § 4A1.2 cmt. n.11.
6                     Nos. 17-3084, 17-3127, 17-3396, 17-3559

    of another oﬀense, namely stealing ﬁrearms oﬀ the
    train car…. [T]he stolen ﬁrearm enhancement would
    apply whether or not Mr. Lewis had anything to do
    with the theft of the ﬁrearm in the ﬁrst place.
    Lewis’s total adjusted oﬀense level was 34 and criminal
history category was VI. Due to a statutory cap, the Guide-
lines recommended 240 months’ imprisonment. They also
suggested one-to-three years of supervised release. The court
considered and discussed the § 3553(a) factors at length, and
it imposed a below-Guidelines imprisonment term of 180
months and a three-year term of supervised release. The court
explained that supervised release was appropriate “[g]iven
the seriousness of this oﬀense and the long unabated history
of criminal conduct by Mr. Lewis.” It also noted that the “term
of supervised release is not intended to be additional punish-
ment” but instead is “intended to be a resource.” It empha-
sized that the probation oﬃcer would “provide support and
guidance and mentoring and resources.” At the end of the
hearing, the government asked the court if it was “fair to say
that the Court would impose that sentence regardless of how
the enhancements were [applied].” The court replied that it
“did intend to point that out,” and stated it would not have
imposed a lower sentence if the Guidelines range was lower.
       3. Patrick Edwards
    Next, the district court sentenced Patrick Edwards on No-
vember 2, 2017. The PSR suggested applying the two-level
stolen ﬁrearm enhancement; the four-level traﬃcking en-
hancement; and the four-level other felony oﬀense enhance-
ment. Edwards objected; he argued the court could not im-
Nos. 17-3084, 17-3127, 17-3396, 17-3559                        7

pose the stolen ﬁrearm enhancement or the other felony of-
fense enhancement due to double counting. The court over-
ruled both objections.
    First, the court saw no double counting concern with ap-
plying the stolen ﬁrearm enhancement to a person convicted
of being a felon in possession of a ﬁrearm. It explained:
   [J]ust because someone is a felon in possession of a ﬁre-
   arm, they’re not necessarily in possession of a stolen
   ﬁrearm.... [W]here the ﬁrearm possessed by that pro-
   hibited person also happens to be a stolen ﬁrearm, the
   commission has said that there needs to be a further
   two-level enhancement based on the additional seri-
   ousness of the fact that the ﬁrearm being possessed by
   the prohibited person is a stolen ﬁrearm.
Second, as for the other felony oﬀense enhancement, the court
rejected the argument that this burglary did not qualify be-
cause the guns were packaged and not readily accessible.
    Edwards’s total adjusted oﬀense level was 29, and com-
bined with a criminal history category of VI, the Guidelines
suggested 151–188 months’ imprisonment. After weighing
the § 3553(a) factors, the court imposed a below-Guidelines
term of imprisonment of 132 months and three years of super-
vised release. The court then explained that disputed Guide-
lines issues were not material to the sentence.
      4. Terry Walker
   Last, the district court sentenced Terry Walker on Decem-
ber 6, 2017. Like his codefendants, the PSR suggested the two-
level stolen ﬁrearm enhancement; the four-level traﬃcking
enhancement; and the four-level other felony oﬀense en-
hancement. Walker objected to the application of both the
8                      Nos. 17-3084, 17-3127, 17-3396, 17-3559

traﬃcking enhancement and other felony oﬀense enhance-
ment. At sentencing the court rejected his objection. It ex-
plained:
    Under Section 2K2.1(b)(6)(B), that enhancement ap-
    plies to possession of a ﬁrearm in connection with an-
    other oﬀense. And here Mr. Walker clearly possessed
    the ﬁrearms that were being stolen in connection with
    the train car burglary. His possession of the ﬁrearms
    was a crime. The burglary was a crime, and he pos-
    sessed the ﬁrearms in connection with the burglary.…
    It’s not double counting.
   Walker’s total adjusted oﬀense level was 34. With a crimi-
nal history category of IV, and taking into account the statu-
tory maximum, the Guidelines suggested 210–240 months’
imprisonment. After weighing the § 3553(a) factors, the court
imposed a below-Guidelines imprisonment term of 150
months and three years of supervised release. After imposing
the sentence, the court stressed it would have imposed the
same sentence regardless of the Guidelines disputes.
                        II. Discussion
    Generally, “[w]e review the district court’s interpretation
of the Guidelines de novo, and review for clear error the factual
determinations underlying the district court’s application of
the Guidelines.” United States v. Grzegorczyk, 800 F.3d 402, 405
(7th Cir. 2015). “We review de novo procedural errors,” such
as improperly calculating the Guidelines range or failing to
consider the § 3553(a) factors. Id.
    Additionally, “[e]rrors in calculating the advisory guide-
line range are subject to harmless error analysis.” United States
v. Hill, 645 F.3d 900, 906 (7th Cir. 2011). “To prove harmless
Nos. 17-3084, 17-3127, 17-3396, 17-3559                       9

error, the government must be able to show that the Guide-
lines error did not aﬀect the district court’s selection of the
sentence imposed.” Id. at 912 (quoting United States v. Abbas,
560 F.3d 660, 667 (7th Cir. 2009)). “[W]here the district court
indicates that it would have imposed the same sentence re-
gardless of any sentencing error, the error is harmless and a
remand is not required.” United States v. Foster, 701 F.3d 1142,
1157 (7th Cir. 2012). However, “a conclusory comment tossed
in for good measure” will not suﬃce. Abbas, 560 F.3d at 667.
   A. Double Counting
    All four defendants challenge the district court’s applica-
tion of oﬀense-level enhancements pursuant to U.S.S.G.
§ 2K2.1(b). At issue here are three subsections: The stolen ﬁre-
arm enhancement, § 2K2.1(b)(4)(A), calls for a two-level en-
hancement “[if] any ﬁrearm … was stolen.” The traﬃcking
enhancement, § 2K2.1(b)(5), calls for a four-level enhance-
ment “[i]f the defendant engaged in the traﬃcking of ﬁre-
arms.” And the other felony oﬀense enhancement,
§ 2K2.1(b)(6)(B), calls for a four-level enhancement “[i]f the
defendant … used or possessed any ﬁrearm or ammunition
in connection with another felony oﬀense; or possessed or
transferred any ﬁrearm or ammunition with knowledge, in-
tent, or reason to believe that it would be used or possessed
in connection with another felony oﬀense.”
   Defendants argue the district court erred in applying these
enhancements because doing so resulted in impermissible
“double counting,” a claim of procedural error we review de
10                           Nos. 17-3084, 17-3127, 17-3396, 17-3559

novo. 2 “In the context of guidelines sentencing, the term ‘dou-
ble counting’ refers to using the same conduct more than once
to increase a defendant’s guidelines sentencing range.” United
States v. Vizcarra, 668 F.3d 516, 519 (7th Cir. 2012). There are
two types of double counting: (1) “conduct that forms the fac-
tual basis for an element of the oﬀense might also support a
guidelines enhancement or adjustment, meaning that the con-
duct is counted once as part of the base oﬀense and a second
time through the application of an enhancement or adjust-
ment”; and (2) “particular conduct might support the appli-
cation of more than one enhancement or adjustment.” Id.
      In Vizcarra, we acknowledged inconsistency in our cases
about double counting and clariﬁed our jurisprudence. We is-
sued a clear directive: “[D]ouble counting is generally permis-
sible unless the text of the guidelines expressly prohibits it.”
Id. 3

     2  The government maintains that Shelton, Lewis, and Walker “all
agreed in their sentencing memorandum, and failed to object at their sen-
tencings, that the stolen ﬁrearm enhancement under Guidelines
§ 2K2.1(b)(4)(A) applied,” and that Shelton did not object to the traﬃcking
enhancement under § 2K2.1(b)(5). It thus contends that those defendants
waived or forfeited review of those enhancements. We disagree. “In the
context of sentencing objections in the district court, a defendant need not
present a ‘fully developed or even well-articulated’ objection to preserve
it for appeal.” United States v. Johns, 732 F.3d 736, 740 (7th Cir. 2013) (quot-
ing Swanson v. United States, 692 F.3d 708, 715 (7th Cir. 2012)). Here, all
defendants “objected to application of the other felony oﬀense enhance-
ment, which preserves the [double counting] issue.” See id. Indeed, Lewis
and Walker explicitly raised their double counting concerns.
     3 We recognized that other circuits “have developed slightly diﬀerent
‘tests’ for ﬁnding ‘impermissible’ double counting.” Vizcarra, 668 F.3d at
525. Speciﬁcally, the “Third, Fourth, and Fifth Circuits allow double
counting in the absence of an explicit textual bar”; “[t]he Second, Sixth,
Nos. 17-3084, 17-3127, 17-3396, 17-3559                                11

    1. The Stolen Firearm Enhancement
   First, only Edwards argues the district court improperly
applied § 2K2.1(b)(4)(A) because Edwards pleaded guilty to
possessing a stolen ﬁrearm under 18 U.S.C. § 922(j). He points
out that “the fact that such ﬁrearms were stolen was an ele-
ment of [§ 922(j)],” and therefore contends that the stolen ﬁre-
arm enhancement cannot apply because “the same facts, the
same guns, and the same conduct are being used to unfairly
twice penalize Mr. Edwards.” We disagree.
    Edwards relies on United States v. Podhorn, 549 F.3d 552
(7th Cir. 2008). In Podhorn, the defendant was convicted of vi-
olating several federal statutes, including selling stolen ﬁre-
arms in violation of 18 U.S.C. § 922(j). Id. at 555. On appeal,
the defendant “claim[ed] that he should not have received an
enhancement under [U.S.S.G.] § 2K2.1(b)(4) based on the fact
that some ﬁrearms were stolen, because the oﬀense with
which he was charged, 18 U.S.C. § 922(j), already includes as
an element the fact that the ﬁrearm is stolen.” Id. at 559. Ac-
cording to the defendant, “[a]pplying the enhancement …
would … amount to double-counting.” Id. We agreed. Id. at
559–60. We relied on Application Note 8(A) (at the time, Ap-
plication Note 9), which states:


and Eighth Circuits allow double counting if Congress or the Sentencing
Commission intended it, but presume such intent in the absence of a tex-
tual bar”; “[t]he First Circuit allows double counting absent an explicit
textual bar or a compelling basis to recognize an implicit one”; “[t]he
Ninth, Tenth, and Eleventh Circuits allow double counting unless the
competing guidelines provisions address identical harms caused by the
defendant’s conduct”; and “[t]he D.C. Circuit … appears to presume that
double counting is permissible absent a textual bar.” Id. at 525–26 (foot-
notes omitted).
12                         Nos. 17-3084, 17-3127, 17-3396, 17-3559

     If the only oﬀense to which § 2K2.1 applies is 18 U.S.C.
     § 922(i), (j), or (u), or 18 U.S.C. § 924(l) or (m) (oﬀenses
     involving a stolen ﬁrearm or stolen ammunition) and
     the base oﬀense level is determined under subsection
     (a)(7), do not apply the enhancement in subsection
     (b)(4)(A). This is because the base oﬀense level takes
     into account that the ﬁrearm or ammunition was sto-
     len.
U.S.S.G. § 2K2.1 cmt. n.8(A). 4 As we later stated in Vizcarra,
our decision in Podhorn was “not controversial” because it “in-
volved an explicit double-counting bar in the text of the
guidelines.” 668 F.3d at 523.
    Contrary to Edwards’s view, Podhorn is inapplicable here.
Application Note 8(A) does not apply for two reasons. First,
in this case, § 922(j) is not “the only oﬀense to which § 2K2.1
applies.” Rather, Edwards also pleaded guilty to possession
of a ﬁrearm as a convicted felon under § 922(g). Second, the
base oﬀense level was determined under § 2K2.1(a)(6), and
not subsection (a)(7). Thus, unlike in Podhorn, Application
Note 8(A) does not expressly prohibit application of the stolen
ﬁrearm enhancement, and there is no impermissible double
counting concern.
     2. The Other Felony Oﬀense Enhancement
    Next, all defendants argue the court improperly imposed
the other felony oﬀense enhancement because it also imposed
the stolen ﬁrearm enhancement and the traﬃcking enhance-


     4The quoted text is the present wording of Application Note 8(A).
While not verbatim to the text we considered in Podhorn, it is substantially
similar.
Nos. 17-3084, 17-3127, 17-3396, 17-3559                          13

ment. Because the Guidelines do not expressly preclude add-
ing these enhancements together in appropriate cases, and
each enhancement addresses a diﬀerent aspect of defendants’
conduct in this case, the district court did not err.
   Defendants ﬁrst suggest Application Note 13(D) to § 2K2.1
expressly prohibits application of both the other felony of-
fense and traﬃcking enhancements. Note 13(D) reads:
   In a case in which three or more ﬁrearms were both
   possessed and traﬃcked, apply both subsections (b)(1)
   and (b)(5). If the defendant used or transferred one of
   such ﬁrearms in connection with another felony of-
   fense (i.e., an oﬀense other than a ﬁrearms possession
   or traﬃcking oﬀense) an enhancement under subsec-
   tion (b)(6)(B) also would apply.
U.S.S.G. § 2K2.1 cmt. n.13(D).
    It is true that Note 13(D) “expressly prohibits” imposing
enhancements under § 2K2.1(b)(6)(B) and § 2K2.1(b)(5) if the
other felony oﬀense is the traﬃcking oﬀense itself. United
States v. Johns, 732 F.3d 736, 740 (7th Cir. 2013). For that reason,
in Johns, we held that the court erred because it applied both
enhancements “based on the same conduct—[the defend-
ant’s] transfer of the ﬁrearms to the CI with knowledge that
the CI was going to resell the ﬁrearms.” Id.
    Critically, however, “the guidelines do not prohibit simul-
taneous application of the traﬃcking and other-felony [of-
fense] enhancements” when the other felony oﬀense is an of-
fense other than ﬁrearms possession or traﬃcking. United
States v. Rodriguez, 884 F.3d 679, 681 (7th Cir. 2018); see also
United States v. Grove, 725 F. App’x 252, 254 (4th Cir. 2018);
United States v. Truitt, 696 F. App’x 391, 394 (11th Cir. 2017);
14                          Nos. 17-3084, 17-3127, 17-3396, 17-3559

United States v. Sweet, 776 F.3d 447, 451 (6th Cir. 2015). Here,
defendants possessed ﬁrearms in relation to a felony oﬀense
“other than a ﬁrearms possession or traﬃcking oﬀense”: bur-
glary of the cargo train. Thus, unlike in Johns, only
§ 2K2.1(b)(5) applied based on defendants’ sale of the ﬁre-
arms; § 2K2.1(b)(6)(B) was imposed due to the burglary.
    Additionally, defendants maintain the court’s application
of the other felony oﬀense enhancement constituted imper-
missible double counting because the stolen ﬁrearms were al-
ready used to apply the stolen ﬁrearm enhancement. While
they point to no Guidelines provision or commentary that
suggests a court cannot impose both enhancements, they em-
phasize that in Vizcarra, we held that “double counting is gen-
erally permissible.” 668 F.3d at 519 (emphasis added). They
thus maintain that double counting may be impermissible
even when not expressly prohibited by the Guidelines. They
suggest that other circuits—which, as we said in Vizcarra, “al-
low double counting unless the competing guidelines provi-
sions address identical harms caused by the defendant’s con-
duct”—provide a roadmap for this supposed exception. See
668 F.3d at 526 & n.8 (citing United States v. Gallegos, 613 F.3d
1211, 1216 (9th Cir. 2010); United States v. Coldren, 359 F.3d
1253, 1256 (10th Cir. 2004); United States v. De La Cruz Suarez,
601 F.3d 1202, 1220 (11th Cir. 2010)). 5
   Defendants’ argument is not persuasive. Our holding in
Vizcarra was clear, well-reasoned, and based on the text and

     5Defendants argue the government waived the opportunity to re-
spond to this argument because it did not address the out-of-circuit cases
cited by Lewis in its response brief. We disagree. In its response brief, the
government responded to this precise argument. It explained why it be-
lieved the various enhancements accounted for distinct harms.
Nos. 17-3084, 17-3127, 17-3396, 17-3559                        15

structure of the Guidelines. Indeed, nothing in our subse-
quent case law suggests any sort of exception. See, e.g., Rodri-
guez, 884 F.3d at 680 (“[D]ouble counting is permitted unless
the text of the guidelines or the authoritative commentary ex-
pressly prohibits it. Thus, to ﬁnd that the court erred …, we
must conclude that the guidelines expressly prohibit it.” (em-
phasis added)).
    Moreover, the “competing guidelines provisions” at issue
here do not “address identical harms caused by the defend-
ant’s conduct.” See Vizcarra, 668 F.3d at 526. To be sure, all
three enhancements relate to the same stolen guns. However,
the court imposed the three enhancements to address distinct
conduct and harm: the § 2K2.1(b)(4)(A) enhancement applied
because defendants possessed ﬁrearms that happened to be
stolen (regardless of whether defendants were involved in the
theft of the ﬁrearms); the § 2K2.1(b)(5) enhancement applied
because      defendants     traﬃcked    ﬁrearms;      and     the
§ 2K2.1(b)(6)(B) enhancement applied because the defendants
committed another felony oﬀense, the burglary. See United States
v. Hill, 563 F.3d 572, 581 (7th Cir. 2009) (“[T]he [other felony
oﬀense] enhancement in this case was based on conduct that
was distinct from [the defendant’s] simple possession of the
ﬁrearms, namely the burglary.”).
   Indeed, Guidelines commentary explicitly instructs that
the other felony oﬀense enhancement does apply when a de-
fendant acquires a ﬁrearm during a burglary:
   Subsection[] (b)(6)(B) … appl[ies] … in a case in which
   a defendant who, during the course of a burglary, ﬁnds
   and takes a ﬁrearm, even if the defendant did not en-
   gage in any other conduct with that ﬁrearm during the
   course of the burglary…. In [this] case[], application of
16                      Nos. 17-3084, 17-3127, 17-3396, 17-3559

     subsection[] (b)(6)(B) … is warranted because the pres-
     ence of the ﬁrearm has the potential of facilitating an-
     other felony oﬀense….
U.S.S.G. § 2K2.1 cmt. n.14(B). Defendants argue Note 14(B)
does not apply to the particular burglary at issue here. They
emphasize that defendants did not set out to steal ﬁrearms,
that the stolen ﬁrearms were boxed up for distribution, and
that the ﬁrearms were not readily accessible and available for
use. Defendants thus contend that applying the other felony
enhancement would not serve the underlying rationale of
Note 14: the risk of stolen ﬁrearms facilitating another oﬀense.
   This argument is not persuasive. “Application Note 14(B)
is unequivocal about when the § 2K2.1(b)(6) enhancement
should apply: when a defendant, ‘during the course of a bur-
glary, ﬁnds and takes a ﬁrearm, even if the defendant did not
engage in any other conduct with that ﬁrearm.’” United States
v. Krumwiede, 599 F.3d 785, 790 (7th Cir. 2010) (quoting
U.S.S.G. § 2K2.1 cmt. n.14(B)); see also United States v. Johnston,
533 F.3d 972, 976 (8th Cir. 2008) (“Stealing a ﬁrearm during
the course of a burglary triggers application of the [other fel-
ony oﬀense] enhancement.”). Put simply, as the district court
concluded, “there’s nothing in the application note that sug-
gests [defendants’ proﬀered] limitation.”
   In sum, the stolen ﬁrearm, traﬃcking, and other felony of-
fense enhancements were all appropriate, there was no imper-
missible double counting, and the court did not err.
     B. Shelton’s Criminal History Points
   Next, Shelton challenges the court’s decision to include
three criminal history points for a prior burglary conviction.
“Under U.S.S.G. § 4A1.1(a), a criminal defendant is assigned
Nos. 17-3084, 17-3127, 17-3396, 17-3559                        17

three criminal history points for each prior sentence of impris-
onment exceeding thirteen months.” United States v. Moreno-
Padilla, 602 F.3d 802, 807 (7th Cir. 2010). “The temporal reach
of U.S.S.G. § 4A1.1(a) is limited to prior sentences imposed or
served within ﬁfteen years of the defendant’s commencement
of the oﬀense for which he or she is presently being sen-
tenced.” Id. (citing U.S.S.G. § 4A1.2(e)(1)).
    Criminal history points might also be added if a defend-
ant’s probation on a prior conviction “was revoked and … he
was re-imprisoned based on that revocation.” United States v.
Marks, 864 F.3d 575, 579 (7th Cir. 2017). In such a situation, the
court “add[s] the original term of imprisonment to any term
of imprisonment imposed upon revocation,” and “[f]or the
purposes of determining the applicable time period,” the
court uses “the date of last release from incarceration on such
sentence.” U.S.S.G. § 4A1.2(k). If “at the time of revocation an-
other sentence was imposed for a new criminal conviction,
that conviction [is] computed separately from the sentence
imposed for the revocation.” Id. § 4A1.2 cmt. n.11. At the same
time, “[w]here a revocation applies to multiple sentences, and
such sentences are counted separately under § 4A1.2(a)(2),”
criminal history points are added only for “the term of impris-
onment imposed upon revocation to the sentence that will re-
sult in the greatest increase in criminal history points.” Id.
    A brief refresher of the relevant facts: Shelton was con-
victed of three state burglaries in 1999 and 2000. According to
the PSR, he was sentenced to three years’ probation and
twenty-nine days’ imprisonment for a March 8, 1999 convic-
tion and three years’ probation for a July 28, 1999 conviction.
When he was convicted for the third burglary on May 23,
2000, he also violated the terms of his probation for the ﬁrst
18                      Nos. 17-3084, 17-3127, 17-3396, 17-3559

two burglaries. For each of the three convictions, he was sen-
tenced to “4 years of custody in the IDOC, concurrent with
[the other case numbers].” Based on this information, the dis-
trict court concluded that the state court imposed three sepa-
rate custodial sentences. Pursuant to § 4A1.2(a), the court im-
posed three criminal history points for the May 2000 convic-
tion, and pursuant to § 4A1.2(k), it imposed three criminal
history points for the March 1999 conviction.
   Shelton argues the court erred because there is no evi-
dence in the record suggesting the state court intended to im-
pose separate terms of imprisonment for each prior burglary.
Rather, he asserts that “the state court simply intended … to
indicate that the periods of probation previously imposed …
would be, as a practical matter, revoked and terminated since
defendant would be serving a 4-year sentence for the [third]
burglary conviction.”
    The only mention of these prior burglaries in the record is
made in the PSR. Shelton did not object to the PSR’s descrip-
tion of the prior burglaries, and because there was no “evi-
dentiary presentation to suggest that what is reported … in
the [PSR] is inaccurate,” the court accepted the PSR’s charac-
terization. If the PSR’s account is accurate, the court did not
err. In United States v. Eubanks, a defendant was charged with
armed robbery, and as a result, his probation for a prior ﬁre-
arm theft conviction was revoked. 593 F.3d 645, 654 (7th Cir.
2010). We emphasized that the fact that “the sentence for the
armed robbery oﬀenses was to run ‘concurrent’ mean[s] that
the sentence for the armed robbery oﬀenses was a diﬀerent
oﬀense from the revocation of probation/theft of the ﬁrearm
sentence.” Id. at 654 n.1. We thus held that “[t]he district court
correctly computed [the armed robbery] oﬀense separate
Nos. 17-3084, 17-3127, 17-3396, 17-3559                                 19

from the revocation oﬀense for the purpose of criminal his-
tory points.” Id. at 654; see also United States v. Green, 458 F.
App’x 568, 569 (7th Cir. 2012) (“[R]evocations are always
counted separately from convictions in criminal history cal-
culations.”); United States v. Brewster, 390 F. App’x 557, 560
(7th Cir. 2010) (same). 6
    In any event, even if the district court’s reliance on the PSR
was erroneous, any error in calculating Shelton’s criminal his-
tory score was harmless. The district court imposed a below-
Guidelines term of imprisonment, and it made an “unequiv-
ocal statement … that it would have imposed the same sen-
tence” even if it improperly calculated criminal history points.
See United States v. Hines-Flagg, 789 F.3d 751, 757 (7th Cir.
2015). At the conclusion of Shelton’s sentencing hearing, the
court stated clearly: “[W]hether there are some arbitrary
points added or taken away from Mr. Shelton’s criminal his-
tory score does not change my overall analysis of the 3553(a)
factors.”
    C. Lewis’s Supervised Release
   Last, Lewis argues the district court committed procedural
error because it “did not make the § 3553(a) ﬁndings required




    6Shelton also argues the revocation sentence imposed related to the
March 1999 conviction “remained beyond the 15-year time period” to be
counted for criminal history points. This argument fails because for a term
of imprisonment to be imposed due to revocation of probation, courts use
“the date of last release from incarceration on such sentence.” U.S.S.G.
§ 4A1.2(k)(2)(A). Here, the date of release is within ﬁfteen years of “de-
fendant’s commencement of the instant oﬀense.” See id. § 4A1.2(e)(1).
20                          Nos. 17-3084, 17-3127, 17-3396, 17-3559

by § 3583(c) so as to properly justify the 3-year period of su-
pervised release.” 7 We disagree. It is true that “in determining
the length of the term … of supervised release,” the district
court “shall consider” various § 3553(a) factors. 18 U.S.C.
§ 3583(c). However, Lewis’s argument is misplaced because
the district court did consider the § 3553(a) factors.
    “Although prison and supervised release are two diﬀerent
forms of punishment, they are both part of a single sentence.”
United States v. Oliver, 873 F.3d 601, 610 (7th Cir. 2017); see also
e.g., United States v. Bloch, 825 F.3d 862, 869 (7th Cir. 2016);
United States v. Armour, 804 F.3d 859, 867–68 (7th Cir. 2015).
For that reason, a district court is “not required to engage in a
‘separate comprehensive analysis’ of the § 3553(a) factors as
they applied to [the defendant’s] term of supervised release
after extensively discussing those same factors with respect to


     7The government suggests Lewis waived this argument because he
did not challenge the Guidelines range for supervised release in his sen-
tencing memorandum and did not object at the sentencing hearing. At
minimum, the government maintains the error was forfeited so we should
review for plain error. “Waiver is the intentional relinquishment of a
known right,” while “forfeiture typically results from ‘an accidental or
negligent omission.’” United States v. Garcia, 580 F.3d 528, 541 (7th Cir.
2009) (quoting United States v. Cooper, 243 F.3d 411, 416 (7th Cir. 2001)).
“The line between waiver and forfeiture is often blurry,” and “[t]he dis-
tinction is not always easy to make.” Id. Indeed, our cases are inconsistent
as to whether a defendant’s failure to object to the PSR’s Guidelines calcu-
lation constitutes waiver or forfeiture. Compare United States v. Oliver, 873
F.3d 601, 610 (7th Cir. 2017) (“[W]hen [the defendant] stated that he had
no objections to the PSR at the beginning of the sentencing hearing, he
could not have known whether the district court would comply with pro-
cedural requirements during the rest of the proceeding.”), with United
States v. Gumila, 879 F.3d 831, 837–38 (7th Cir. 2018) (ﬁnding waiver). We
need not resolve this tension because the district court did not err.
Nos. 17-3084, 17-3127, 17-3396, 17-3559                                  21

[the defendant’s] prison sentence.” Oliver, 873 F.3d at 611; see
also Bloch, 825 F.3d at 869 (“[T]he district court was not re-
quired to provide two separate explanations, one for the term
of imprisonment and one for the term of supervised re-
lease.”); Armour, 804 F.3d at 868 (“[T]he district court’s justiﬁ-
cations for imposing [a prison term] also apply to the … term
of supervised release.”). Instead, the court “need only provide
one overarching explanation and justiﬁcation—tethered of
course, to the § 3553(a) factors—for why it thinks a criminal
sentence comprised of both terms of imprisonment and su-
pervised release is appropriate.” Oliver, 873 F.3d at 611 (quot-
ing Bloch, 825 F.3d at 870).
    Here, the court examined the § 3553(a) factors in detail in
justifying its sentence, which included terms of imprisonment
and supervised release. Moreover, it explicitly indicated that
supervised release was appropriate “[g]iven the seriousness
of this oﬀense and the long unabated history of criminal con-
duct by Mr. Lewis.” It also commented that the probation of-
ﬁcer would “provide support and guidance and mentoring
and resources.” Thus, the court did not err.8




    8 Lewis relies only on United States v. Henry, 813 F.3d 681 (7th Cir.
2016). In Henry, we noted that “[t]he government [was] right to concede
sentencing error in regard to supervised release” because the “district
judge had failed to make the ﬁndings required by 18 U.S.C. §§ 3553(a) and
3583(d) to justify the length of a term of supervised release … that he im-
posed.” Id. at 683. Henry is distinct from this case for two reasons. First,
the government conceded error. Second, the district court in Henry gave
no explanation particular to why it imposed a term of supervised release.
22                   Nos. 17-3084, 17-3127, 17-3396, 17-3559

                       III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.